

114 SRES 529 IS: Calling upon the Government of the Islamic Republic of Iran to release Iranian-Americans Siamak Namazi and his father, Baquer Namazi.
U.S. Senate
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 529IN THE SENATE OF THE UNITED STATESJuly 12, 2016Mr. Booker (for himself and Mr. Hatch) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling upon the Government of the Islamic Republic of Iran to release Iranian-Americans Siamak
			 Namazi and his father, Baquer Namazi.
	
 Whereas dual citizen of the United States and Iran Siamak Namazi studied international relations at Tufts University and urban planning at Rutgers University;
 Whereas Siamak Namazi was named as a Young Global Leader by the World Economic Forum in 2007; Whereas Siamak Namazi was a former Public Policy Fellow at the Woodrow Wilson Center for International Scholars, was a business consultant, and most recently worked in the petroleum industry for a company based in Dubai, United Arab Emirates;
 Whereas Siamak Namazi traveled from Dubai to Tehran to visit relatives in July 2015; Whereas Siamak Namazi was prohibited from leaving Iran in mid-July 2015;
 Whereas Siamak Namazi was interrogated for 3 months before he was detained on October 15, 2015, without any charges;
 Whereas Amnesty International has stated that detainees and prisoners in Iran have reported acts of torture and other ill-treatment, particularly during primary investigations mainly to force confessions or gather other incriminatory evidence and were denied adequate medical care; in some cases, the authorities withheld prescribed medications to punish prisoners;
 Whereas, on March 14, 2016, the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran stated that serious human rights abuses continue to be reported in Iran including an alarming surge in the rate of unlawful executions in the country and ongoing arbitrary arrests, detention and prosecution of individuals for the exercise of their fundamental rights and at least 966 persons were executed in Iran in 2015, which is the highest rate in more than 20 years;
 Whereas Siamak Namazi remains under arrest in Evin Prison even though no charges have been filed against him;
 Whereas dual citizen of the United States and Iran, Baquer Namazi, who is the father of Siamak Namazi was detained on February 22, 2016, and is also being held in Evin Prison;
 Whereas Baquer Namazi worked for UNICEF in New York and served as the UNICEF Representative to Somalia, Kenya, and Egypt;
 Whereas Baquer Namazi is a recognized leader of humanitarian causes, especially poverty eradication, through his United Nations work and his post-retirement civil society activities;
 Whereas Secretary of State John Kerry stated on February 25, 2016, in response to a question about the detention of Siamak Namazi, I am very familiar with this and I am engaged on it specifically; and
 Whereas, on January 16, 2016, the Government of the Islamic Republic of Iran released United States citizens Jason Rezaian of California, Saeed Abedini of Idaho, Amir Mirzaei Hekmati of Michigan, Matthew Trevithick of Massachusetts, and Nosratollah Khosravi-Roodsari: Now, therefore, be it
	
 That the Senate— (1)calls upon the Government of the Islamic Republic of Iran to unconditionally release Siamak and Baquer Namazi immediately;
 (2)urges the Secretary of State, the allies of the United States, and the United Nations to raise the cases of Siamak and Baquer Namazi with officials of the Government of the Islamic Republic of Iran at every opportunity and undertake efforts to secure their immediate release;
 (3)encourages the President to utilize appropriate measures against the Government of the Islamic Republic of Iran if Siamak and Baquer Namazi are not released; and
 (4)expresses sympathy to the family of Siamak and Baquer Namazi for their anguish and expresses hope that their ordeal can be brought to an end in the near future.